Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings (and the drawings filed 7/31/22 have app. no. 16/577,886 listed in the header) should be identical to the  instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.  Upon request, the Examiner can provide an example of a comprehensive claim support chart to show where support for all elements and their structural relationships claimed.
Improper Claim Markup

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended, ” or  “withdrawn ” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn — currently amended.”  37 CFR 1.121(c)(2).

Claim status indicator for claims 9-11 should be “Canceled”
Response to Arguments
The declaration under 37 CFR 1.132 filed 7/31/22 is insufficient to overcome the rejection of claims 1-8, 12-14, 18, and 19 based upon 35 USC 112a (based upon Applicant’s stated purpose of the Declaration as being for 35 U.S.C. §112, First Paragraph or §112(a), see Applicant’s remarks of 7/31/22, p. 7) set forth in the last Office action because: the Declaration does not specifically point out where support in the priority application is for each of the statements made in the declaration for 35 USC 112a rejections.  Due to the format of the Declaration applying to 14 applications; and not referring to specific rejections in any of these 14 applications, it is difficult for the examiner to correlate the statements of the declarant with what the purpose of the statement are.  Further many of statements appear to substitute for Applicant’s arguments rather a statement of findings that the purpose of the 1.132 declaration should be used for, and even some places appear to provide statements intended to address the 35 USC 112b rejections.
In view of the foregoing, when all of the evidence provided in the 1.132 declaration of Lt. Colonel John Sanders is considered, the totality of the rebuttal evidence of the Applicant being in possession of the claim inventions at the time the priority application was filed fails to outweigh the evidence that Applicant was not in possession of the claimed inventions at the time the priority application was filed.
The Examiner has withdrawn the objection relating to “thereof.”
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 16/577,886 (filed 9/20/19), 15/792,663 (filed 10/24/17), 15/144,788 (filed 5/2/16) and 62,158,529 (filed 5/7/15). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
The USPTO has issued a Petition Decision dated 1/11/22 dismissing Applicant’s petition for benefit claim under 37 CFR 1.78, dated 10/11/21.  See this petition decision for reasons why the petitions under 1.78(c) and 1.78(e) have been dismissed.  To date, a grantable petition along with a corrected Application Data Sheet has not been filed. 
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 1, line 7; Claim 12, line 5; and Claim 18, line 5 require “computer electrical components affixed to said base.”   While specification discloses “server components” (p. 12, l. 11) and “components within the servers” (p. 14, l. 4), there is no detail of how the computer electrical components are within the computer, let alone that the “computer electrical components affixed to said base”; and
b.	Claim 18, line 10 requires “a retention cartridge, adapted to retain computer body.”  Based upon the disclosure, the cartridge 2166 does not retain the body of the computer 305, but as shown in fig. 43C, the rails 307 and 308 retain the body of the computer 305. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5625 (fig. 56) is not defined in the specification (the Examiner believes this should be corrected to element 307 (rail).
The drawings are objected to because:
a.	the Examiner does believe element labeled as 2166 in amended fig. 58 (element 5930 in original filed fig. 58) is a cartridge.  (the Examiner believes this be corrected to element 307 (rail); and
b. 	despite Applicant’s statement in the remarks, the application no. 16/577,886 in the header of the drawings will cause confusion as to whether the drawings apply to the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	Page 16, line 5, “conform” should be “conform to”; and
b.	 the Substitute Specification should not have any mark-up, “controlled” at p. 11, l. 24 is underlined and “.
Appropriate correction is required.
Claim Objections
Claims 1-8, 12-14, 18, and 19 are objected to because of the following informalities: 
a.	Claim 1, line 3; Claim 12, line 3; and Claim 18, line 3 requires “having shell apertures.  Based upon last antecedence rule, the shell apertures are a feature of the sidewalls and the top and not any other portion of the shell; 
b.	Claim 1, line 8; and Claim 12, line 7, “said electrical components” should be “said computer electrical components”; and
c.	Claim 18, line 6, “sidewall” should be “sidewalls” having antecedence in “sidewalls” of claim 18, line 3. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-14, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 1, line 6; Claim 12, line 6; and Claim 18, line 6 require “said shell includes airflow apertures positioned peripherally on said sidewalls.”  The term “periphery” is understood as “the external boundary or surface of a body.”  The originally filed priority application fails to disclose “airflow apertures positioned peripherally on said sidewall.”  (Applicant has argued relating to “[a]pertures positioned on said sidewall” provides a definition of the term “periphery” as “the external surface of a body” (Applicant’s remarks of 1/7/18, p. 9).  Here the body referred to in the definition is “said sidewalls” based upon claims 1, 12, and 18.  If anything, the apertures extend through the sidewalls 312 and 340.  More appropriately the applicable definition is “the outer limits or edge of an area or object.”  The claims require “airflow apertures positioned peripherally on said sidewalls.”  So “peripherally” is pertaining to the location on the sidewalls and not on the shell, computer body or computer as the Examiner believes Applicant is arguing.  It is noted that Figure 56 does not disclose apertures positioned on the sidewall, and shows apertures on a top of computer 305).  Is Applicant trying to claim the position of airflow apertures that mate with cartridge 2410 (since the cartridges 2166 “have different vertical dimensions to conform [to] the vertical dimension of a server” [p. 16, ll. 4-5]), or the periphery is in relation to the computer body or shell, and not to the sidewalls;
b.	Claim 1, line 8; Claim 12, line 8; and Claim 18, line 8 require “a total shell aperture CSA greater than a ‘balance’ CSA.”  The originally filed priority document fails to disclose any relationship between the total shell aperture CSA and the “balance” CSA. (Applicant further argues “Balance and CSA”  (Applicant’s remarks if 1/7/21, p. 10).  The Examiner cannot find anywhere in the originally filed priority application that shell apertures and balance apertures are disclosed in relationship to each other, other than as to where there are inlets (i.e., element 310) and outlets (i.e., element 320) of the computer 305 that allow air to enter and exit the computer 305.  There is no discussion of any ratio between the shell apertures and the balance apertures of what the Examiner believes that the Applicant is trying to claim is a configurable case of a computer that can be changed based upon what environment the computer is going to be used in.  This application claims priority spanning back almost 5 years, and the Applicant has to show to the Examiner where in the originally filed priority application support is for what is now being claimed.  The Examiner cannot find any support.  In the non-final office action dated 8/7/20, the Examiner requested that the Applicant map out exactly where support is for each claimed limitation.  Since this request has not be fulfilled, the Examiner has reiterated the request in the instant office action.  Perhaps when Applicant provides how the claims are supported by the application’s disclosure, progress can be made in the examination process);
c.	Claim 4, lines 1-2; and Claim 12, line 5 require in one form or another, “said computer electrical components lack an air motivator.”  The originally filed priority document fails to disclose any specific computer electrical components, let alone “an air motivator” within the computer 305;
d.	Claim 5, lines 1-2 requires “said shell aperture CSA is more than 2x said balance aperture CSA.”  The originally filed priority document fails to disclose any relationship between “said shell aperture CSA” and “said balance aperture CSA”;
e.	Claim 6, lines 1-2 requires “said shell aperture CSA is more than 10x said balance aperture CSA.”  The originally filed priority document fails to disclose any relationship between “said shell aperture CSA” and “said balance aperture CSA”;
f.	Claim 6, lines 1-2; and Claim 13, lines 1-2 require “said shell aperture CSA is more than 100x said balance aperture CSA.”  The originally filed priority document fails to disclose any relationship between “said shell aperture CSA” and “said balance aperture CSA”; and
g.	Claim 8, line 1; and Claim 14, line 1 require “said balance CSA is zero.”   The originally filed priority document fails to disclose “said balance CSA is zero” (Applicant’s argue “Balance CSA of zero. Because the specification discloses a sealed server case, this is a disclosure of a CSA of zero - because fluid does not escape” (Applicant’s remarks of 1/7/21).  Despite this explanation, there is a conflict between claims 1 and 12 which require “balance apertures” and claims 8 and 14 (which respectively depend on claims 1 and 12) that require there be no balance aperture or apertures.  This conflict has not been resolved.  As prosecution of this family of application has evolved, it is clear that there is no sealed server case, but rather a sealed connection between the rack and server case so air entering the server case does not escape as the air leaves the rack and enters the server case.  Again, can show mapping of the claims to disclosure, the Examiner will understand where the support for this limitation of 8 and 14 comes from); 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 12-14, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 6; Claim 3, line 1; Claim 12, line 6; and Claim 18, line 6 require “airflow apertures.”  Are these “airflow apertures” the same or different from the “shell apertures” of claim 1, line 3, claim 12, line 3, and Claim 18, line 3, respectively?
b.	Claim 1, line 7, Claim 12, line 7; and Claim 18, line 7 require “said shell apertures.”  Does “said shell apertures” have antecedence in “shell apertures” of line 3 and/or “airflow apertures” of line 6 of claims 1, 12, and 18, respectively?
c.	Claim 1, line 8; and Claim 12, line 8 require “a total shell aperture CSA.”  Is this “total shell aperture CSA” the same or different from “a total shell aperture cross-section area (“CSA”)” of line 4 of claims 1, and 12, respectively?
d.	Claim 1, line 8; and Claim 12, line 8 require “a ‘balance’ CSA of composed of balance apertures” and claim 8, line 1; and Claim 14, line 1 require “said balance CSA is zero.”  If the balance cross-section area is zero does that mean that there does not have to be any balance aperture(s)? 
e.	Claim 2, line 2 requires “opposite sidewalls.”  Are these “sidewalls” the same or different from “sidewalls” of claim 1, line 3?
f.	Claim 3, line 2 requires “shell apertures.”  Are these “shell apertures” the same or in addition to either of the “shell apertures” of claim 1, line 3 or the “airflow apertures” of claim 1, line 6?
g.	Claim 3, line 2, requires “sidewall.”  Is the “sidewall” included or addition to the “sidewalls” of claim 1, line 3?
h.	Claim 3, line 2 requires “each aperture.”  Does this “each aperture” have antecedence in “shell apertures” of claim 1, line 3; “balance apertures” of claim 1, line 8; or this another “aperture”?
i.	Claim 3, line 2 requires “a natural quadrant, as equivalent quarters.”  The Examiner understands what a “quadrant” is, but what is either “a natural quadrant” or an “equivalent quarters” is?  Applicant argues that “it is the claim drafter's attempt to explain to the reader that ‘a natural quadrant’ is the parts of a server naturally quartered into roughly equivalent quarter sections, side-forward-right, side-forward-left, side-rearwards-right, side-rearwards-left” (Applicant’s remarks of 1/7/21, p. 11).  Since neither “a natural quadrant” nor an “equivalent quadrant” has an explicit definition, the Applicant would be better severed by just claiming the quadrants are “side-forward-right, side-forward-left, side-rearwards-right, and side-rearwards-left.”
j.	Claim 5, lines 1-2, Claim 6, lines 1-2; Claim 7, lines 1-2; and Claim 13, lines 1-2 require “said balance aperture CSA.”  Does “said balance aperture CSA” have antecedence in “a ‘balance’ CSA” of claim 1, line 8 or claim 12, line 8, respectively?
k.	Claim 18, line 6, “said sidewall” lacks antecedent basis.  Should this be “said sidewalls”? 
l.	Claim 18, line 8 require “a total shell aperture CSA.”  Is this “a total aperture CSA” the same or different from “a total shell aperture cross-section area (“CSA”)” of line 4 of claim 18?
m.	Claim 18, line 10 requires “computer body.”  Is this “computer body” the same or in addition to “a computer body” of line 2?
n.	Claim 18, lines 12 requires “cartridge.”  Is this cartridge, the same or different from “a retention cartridge” of line 11, and should be “said retention cartridge”?
o.	Claim 19, line 1 requires “conduit.”  If “conduit” is singular, then this should be “a conduit.”  If “conduit” is plural, then this should be “conduits.”  If this can be either then the limitation can be phrased “at least one conduit.”  The disclosure clearly shows plural conduits between the shell airflow apertures (which are plural) and the cartridge airflow apertures (which is also plural); 
p.	Claim 19, lines 2-3 requires “wholly lacking conduit.”   Again “conduit” needs an article of some sort if singular whether “a” or “any”; and  
q.	Claim 19, line 3 requires “said balance airflow apertures.”  Does “said balance airflow apertures” have antecedence in “balance apertures” of claim 18, line 9? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12-14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 9,832,912).
Klein has the same disclosure as the instant case; and therefore, Klein should disclose the same subject matter as being claimed in the instant application.  The Petition Decision dated 1/11/22 dismissed Applicant’s benefit claim and needs to be addressed.  Since the benefit claim is improper, priority to App. No. 15/144,788 is being denied.  All the claims are being rejected under 35 U.S.C. 102(a)(1) as anticipated by US 9,832,912, and this is more than 1 year before the filing of the instant application.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  8/8/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835